Fish, J.
Where a petition, in an action against a railway company for per. sonal injuries, alleged, in substance, that the plaintiff was a passenger upon a freight-train of the defendant; that, at the request of the conductor, he occupied a seat in the upper part of the cab and remained there until the train reached the outskirts of the town to which he was-going, when the train coming to full stop, which the plaintiff thought was for tlie'purpose of allowing him to get off, he, in order to get his effects together preparatory to leaving the train, followed the conductor to the lower part of the cab; where the conductor left him standing, saying to him, “Stay here until we pull up to the depot, and you can then get out ” ; that the train then moved forward rapidly, and plaintiff, for the purpose of seeing when he reached the depot, stood by a window of the-cab, holding firmly to the window, in such a position as to protect himself against all ordinary and usual jerks and jars incident to a freight-train ; that while he was in this position the train, by reason of the neg*853ligence of the defendant’s employees in charge thereof, was suddenly and without warning stopped, with such a tremendous, unusual, and unnecessary shook as to jerk plaintiff’s hands loose from the window, so violently wrenching them from their hold upon the window as to tear a ring and the flesh from one of his fingers ; that the shock overturned buckets of water in the car, moved several inches an iron stove, which was fastened to the floor, and threw the plaintiff violently against some obstacle in the car and to the floor, rendering him for a time unconscious; that he sustained very serious injuries, the nature and extent of which,.his sufferings therefrom, his earning capacity before and for a stated period after the injury, and the pecuniary amount of his damages being all set forth : Held, that the petition set forth a cause of action, and should not have been dismissed upon demurrer.
Argued. May 1, —
Decided July 13, 1900.
Action for damages. Before Judge Reagan. Henry superior court. October term, 1899.
Lloyd Cleveland, for plaintiff.
Charlton E. Battle, for defendant.

Judgment reversed.


All the Justices concurring.